Title: From George Washington to William Temple Broome, 24 July 1798
From: Washington, George
To: Broome, William Temple



Sir,
Mount Vernon 24th July 1798

Your letter of the 18th Instt has been received, and I thank you for the tender of your Services in my family if I should take the field; but as the Gentlemen about me, in that event, must be composed of experienced characters, candour requires that I should inform you my purposes would not be answered by receiving those who are not so. I am Sir Your very Hble Servt

Go: Washington

